384 F.2d 793
Mulfred S. GATLIN, Talmadge R. Gatlin and J. Shelby Gatlin, Appellants,v.W. Willard WIRTZ, Secretary of Labor, United StatesDepartment of Labor, Appellee.
No. 24122.
United States Court of Appeals Fifth Circuit.
Nov. 2, 1967.

O. Winston Cameron, Floyd, Cameron, Deen & Prichard, Meridian, Miss., for appellants.
Bessie Margolin, Associate Sol., Dept. of Labor, Charles Donahue, Solicitor of Labor, Robert E. Nagle, Caruthers G. Berger, Attys., U.S Dept. of Labor, Beverley R. Worrell, Regional Atty., Washington, D.C., for appellee.
Before JONES and GODBOLD, Circuit Judges, and SCOTT, District Judge.
PER CURIAM:


1
This Court in 1961 affirmed the order of the District Court for the Southern District of Florida enjoining the appellants from violating the minimum wage, overtime, shipping, and record-keeping provisions of the Fair Labor Standards Act.  29 U.S.C.A. 201 et seq. Gatlin et al. v. Mitchell, Secretary of Labor, 5th Cir. 1961, 287 F.2d 76, cert. den. 366 U.S. 963, 81 S. Ct. 1925, 6 L. Ed. 2d 1255.  On application of the Secretary of Labor the district court found that the record-keeping provisions of the injunctive order had not been complied with and the appellants were found guilty of civil contempt with a fine of $500.00 being imposed.  While there may be something to be desired in the findings of the district court, it clearly appears that the time records did not accurately reflect the time worked by a number of the employees and that the district court so found.  This being so, it follows that the judgment of the district court should be affirmed.


2
Affirmed.